Name: 97/846/EC: Commission Decision of 3 December 1997 concerning the extension of an exemption granted to Germany pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European Union law;  organisation of transport;  land transport
 Date Published: 1997-12-19

 Avis juridique important|31997D084697/846/EC: Commission Decision of 3 December 1997 concerning the extension of an exemption granted to Germany pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic) Official Journal L 349 , 19/12/1997 P. 0073 - 0073COMMISSION DECISION of 3 December 1997 concerning the extension of an exemption granted to Germany pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic) (97/846/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 8 (2) (c) thereof,Whereas by Decision 95/458/EC (3) of 19 October 1995 the Commission approved the request for an exemption submitted by the Federal Republic of Germany pursuant to Article 8 (2) (c) of Directive 70/456/EEC concerning the production of a third stop lamp falling within category ECE S3 by virtue of ECE Regulation No 7 and the fitting thereof in accordance with ECE No 48, with a view to the granting of EC type approval;Whereas the request for an extension of the exemption submitted by Germany on 7 May 1997 is justified by the fact that the measures needed to adapt the directives which were the subject of that exemption have not yet come into force and the exemption should therefore be extended until the entry into force of the adaptations to those directives and, in any case, for a maximum period of 24 months;Whereas the measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The exemption granted to Germany by Commission Decision 95/458/EEC of 19 October 1995 is hereby extended until the entry into force of the adaptations to the directives concerned and, in any case, for a period not exceeding 24 months.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 3 December 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 233, 25. 8. 1997, p. 1.(3) OJ L 265, 8. 11. 1995, p. 37.